        Case 3:16-cv-40138-MGM Document 135 Filed 11/18/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
                             WESTERN DIVISION

                                                                     CA. No. 3: 16-cv 40138
____________________________________________
                                            )
JAMPA GONPO,                                )
         Plaintiff                          )
                                            )
v.                                          )
                                            )
SONAM’S STONEWALLS & ART, LLC, et al.       )
            Defendants                      )
____________________________________________)

                Defendants’ Request for Attorney Conducted Voire Dire and
                         Alternatively, Proposed Voire Dire Questions


       Pursuant to Fed. R. Civ. Proc. Rule 47(a) and this Court’s Pre-Trial Procedural Order

(Dkt #128), defendants request leave to utilize attorney conducted panel voire dire in jury

selection in this case. 1 If permitted to conduct panel voire dire, defendants’ counsel will inquire

generally of the jurors concerning the following questions. 2 In the alternative, defendants moves

that the following voire dire questions be asked of the jury pool:

1. Have any jurors, family members or close friends been in any contested employment matters
   with employers in any manner?

       a. Follow up questions

2. Have jurors, family members or close friends had an experience where an employer did not




1
   Rule 47(a) provides: The court may permit the parties or their attorneys to examine
prospective jurors or may itself do so.
2
  Counsel will use introductory ice breaker questions and also inquire and discourse in general
concerning matters like burden of proof, etc.
                                                  1
        Case 3:16-cv-40138-MGM Document 135 Filed 11/18/19 Page 2 of 3




   pay wages owed to the employee ?

       a. Follow up questions

3. Have jurors, family members or close friends has an experience where an employer did not
   pay earned overtime wages to an employee?

       a. Follow up questions

4. Have jurors, family members or close friends filed any claims for workers compensation?

       a. Was the claim contested or litigated by the employer?

       b. Follow up questions

5. Have jurors, family members or close friends filed claims for unemployment compensation?

       a. Was the claim contested or litigated by the employer?

       b. Follow up questions

6. Have jurors, family members or close friends been mistreated by an employer?

       a. Follow up questions

7. Have jurors, family members or close friends been fired by an employer?

       a. Follow up questions

8. Have jurors, family members or close friends been laid off by an employer?

       a. Follow up questions

9. Does anyone have any bias or negative feelings concerning employers that would interfere
   with jurors’ ability to be completely fair and impartial in a case involving wage claims by the
   plaintiff in this case, a former employee, against his former employer, who is the defendant ?

       a. Follow up questions


                                             RESPECTFULLY SUBMITTED,

                                             THE DEFENDANTS:

                                                2
        Case 3:16-cv-40138-MGM Document 135 Filed 11/18/19 Page 3 of 3




                                               SONAM’S STONEWALLS & ART, LLC,
                                               d/b/a SONAM’S STONEWALLS AND ART,
                                               and SONAM RINCHEN LAMA,
                                               By Their Attorney,


November 18, 2019                              /s/ Thomas T. Merrigan
                                               Thomas T. Merrigan, Esq., BBO #343480
                                               Sweeney Merrigan Law, LLP
                                               393 Main Street, Greenfield, MA 01301
                                               Phone (413) 774-5300
                                               Fax (413) 773-3388
                                               tom@sweeneymerrigan.com


                                 CERTIFICATE OF SERVICE

        I, Thomas T. Merrigan, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
this 18th day of November, 2019.

                                               /s/ Thomas T. Merrigan
                                               Thomas T. Merrigan, Esquire




                                                  3
